Exhibit 10.14

 

FIFTH AMENDMENT TO

MASTER WHOLESALE PRICING AND SERVICES COORDINATING AGREEMENT

 

THIS FIFTH AMENDMENT TO THE MASTER WHOLESALE PRICING AND SERVICES COORDINATING
AGREEMENT (this “Fifth Amendment”) dated December 3, 2004, with effect as to
certain agreements contained herein as of January 1st 2004 (the “Effective
Date”) is made

 

BETWEEN:           TELEGLOBE CANADA ULC, an amalgamated unlimited liability
company amalgamated under the laws of the Province of Nova Scotia, having an
office at 1000 rue de la Gauchetiere, Montreal, Quebec, Canada (“Teleglobe”);
AND:           BELL CANADA, a Canadian corporation incorporated under the laws
of Canada having an office at 483 Bay Street, Floor 6N, Toronto, Ontario, Canada
(“Bell Canada”);

 

RECITALS:

 

WHEREAS Teleglobe and Bell Canada have entered into a Master Wholesale Pricing
and Services Coordinating Agreement (the “Master Agreement”) dated January 1st
2001, as amended effective April 1st, 2003 (the “First Amendment”); as amended
effective January 1st, 2004 (the “Second Amendment”); as amended effective
January 1st, 2004 (the “Third Amendment”); and as amended effective January 1st,
2005 (the “Fourth Amendment”) (collectively, the “Agreement”); and

 

WHEREAS IDDD Outbound Services, Canadian Switched Minute Terminations and US
Switched Minute Terminations are to be provided between the Parties under the
terms of the Master Agreement as amended by the First Amendment, by the Second
Amendment, by the Third Amendment, and by the Fourth Amendment and provided for
herein; and

 

WHEREAS Teleglobe and Bell Canada wish to modify certain terms and conditions as
the same relate to the rates that Bell Canada and Teleglobe are required to pay
for certain IDDD Outbound Services and US Switched Minute Terminations as set
out in the Second Amendment as amended by the Third Amendment;

 

NOW THEREFORE, THIS FIFTH AMENDMENT WITNESSETH that in consideration of the
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the Parties hereto, the Parties hereto covenant and agree as follows:

 

1. DEFINITIONS

 

Terms having initial capital letters and capitalized terms used, but not
otherwise defined in this Fifth Amendment, including its recitals, shall have
the respective meanings set out in the Master Agreement or the First Amendment
or the Second Amendment or the Third Amendment or the Fourth Amendment. Certain
terms having initial capital letters and capitalized terms used in this Fifth
Amendment are defined in the context in which they appear and shall have the
respective meanings there indicated.

 

In this Fifth Amendment, including its recitals, unless otherwise defined or
unless the context otherwise requires, the following terms shall have the
following meanings:

 

“Bell Matched Incremental Volume” has the meaning set forth in Section 2.3.1.3
hereof.

 

“Bell Swap Incremental Penalty” has the meaning set forth in Section 2.4.1.3
hereof.



--------------------------------------------------------------------------------

“Teleglobe Matched Incremental Volume” has the meaning set forth in Section
2.4.1.3 hereof.

 

“Teleglobe Swap Incremental Penalty” has the meaning set forth in Section
2.3.1.3 hereof.

 

“Parties” means Bell Canada and Teleglobe.

 

“Party” means either Bell Canada, or Teleglobe as the context requires.

 

2. SERVICES

 

2.3.1.3 Article 2.3.1.3 of the Third Amendment is hereby deleted in its entirety
and replaced with the following provisions:

 

   “During the Term, but only after Teleglobe has fulfilled the First Teleglobe
Volume Commitment, Teleglobe shall have the right to send Bell Canada an
additional volume of Conversation Minutes of US Switched Minute Terminations set
out in Section 2 of Appendix 3 attached hereto as the Teleglobe Swap Volume
Commitment. For greater certainty, the Parties hereby agree that the Teleglobe
Swap Volume Commitment shall begin no earlier than July 1st, 2004, and terminate
on December 31st, 2004 (the “Swap Period”). In consideration for the foregoing,
Bell Canada shall apply a per minute rate set out in Section 2 of Appendix 3
attached hereto as the Swap Base Rate to each Conversation Minute in the
Teleglobe Swap Volume Commitment.

 

   In the event that Teleglobe exceeds the Teleglobe Swap Volume Commitment (the
“Teleglobe Swap Incremental Volume”), Teleglobe shall, at its option, either:
(i) allow Bell Canada to send to Teleglobe an amount of Conversation Minutes to
the Designated Routes set out in Appendix 2 attached hereto, where such amount
shall be in addition to the Bell Swap Volume Commitment, and shall equal the
number of minutes in the Teleglobe Swap Incremental Volume divided by the ratios
set out in Section 3 of Appendix 2 attached hereto (the “Bell Matched
Incremental Volume”), and where the Swap Base Rate shall apply against each
Conversation Minute in the Bell Matched Incremental Volume and against each
Conversation Minute of US Switched Minute Terminations in the Teleglobe Swap
Incremental Volume that is used to determine the Bell Matched Incremental
Volume; or (ii) pay to Bell Canada the rate set out in Section 3 of Appendix 3
attached hereto as the Teleglobe Swap Incremental Rate, against the total of
Conversation Minutes equal to the Teleglobe Swap Incremental Volume (the
“Teleglobe Swap Incremental Penalty”). The Parties further agree that the
Teleglobe Swap Incremental Rate shall apply to each Conversation Minute of US
Switched Minute Terminations in the Teleglobe Swap Incremental Volume that is
not used to determine the Bell Matched Incremental Volume. For greater
certainty, the Bell Matched Incremental Volume shall not constitute part of the
Bell Swap Volume Commitment.

 

   In the event that Teleglobe fails to meet the Teleglobe Swap Volume
Commitment (the “Teleglobe Swap Shortfall”), Teleglobe shall have up to one (1)
month, beginning on the day following the end of the Swap Period, to make up the
Teleglobe Swap Shortfall. All US Switched Minute Terminations traffic sent by
Teleglobe to Bell Canada shall continue to be routed by Bell Canada at Bilateral
Quality.”

 

2.4.1.3 Article 2.4.1.3 of the Third Amendment is hereby deleted in its entirety
and replaced with the following provisions:

 

   “During the Swap Period, Bell Canada shall have the right to send Teleglobe
the total volume of IDDD Outbound Services set out in Section 2 of Appendix 2
attached hereto as the Bell Swap Volume Commitment to the Designated Routes as
set out in Section 2 of Article A in Appendix 2 attached hereto. In
consideration for the foregoing, Teleglobe shall apply the Swap Base Rate as set
out in Section 2 of Appendix 2 attached hereto to each Conversation Minute of
the Bell Swap Volume Commitment.

 

  

In the event that Bell Canada exceeds the Bell Swap Volume Commitment (the “Bell
Swap Incremental Volume”), Bell Canada shall, at its option, either: (i) allow
Teleglobe to send to Bell Canada an amount of Conversation Minutes of US
Switched Minute Terminations, where such amount shall be in addition



--------------------------------------------------------------------------------

 

to the Teleglobe Swap Volume Commitment, and shall equal the number of minutes
in the Bell Swap Incremental Volume multiplied by the ratios set out in Section
3 of Appendix 3 attached hereto (the “Teleglobe Matched Incremental Volume”),
and where the Swap Base Rate shall apply against each Conversation Minute in the
Teleglobe Matched Incremental Volume and against each Conversation Minute to the
Designated Routes that is used to determine the Teleglobe Matched Incremental
Volume; or (ii) pay to Teleglobe the rates to the Designated Routes as set out
in Section 3 of Appendix 2 attached hereto (the “Bell Swap Incremental Rates”)
against the total of Conversation Minutes equal to the Bell Swap Incremental
Volume (the “Bell Swap Incremental Penalty”). The Parties further agree that the
Bell Swap Incremental Rate shall apply to each Conversation Minute to the
Designated Routes in the Bell Swap Incremental Volume that is not used to
determine the Teleglobe Matched Incremental Volume. For greater certainty, the
Teleglobe Matched Incremental Volume shall not constitute part of the Teleglobe
Swap Volume Commitment.

 

   In the event that Bell Canada fails to meet the Bell Swap Volume Commitment,
Bell Canada shall have up to one (1) month, beginning on the day following the
end of the Swap Period, to make up the Bell Swap Shortfall. All IDDD Outbound
Services traffic sent by Bell Canada to Teleglobe on the Designated Routes shall
continue to be routed by Teleglobe at Bilateral Quality.”

 

3. GENERAL

 

3.1 Each of Appendix 2 and Appendix 3 as attached to the Third Amendment are
hereby deleted in its entirety and replaced by the Appendix 2 and Appendix 3,
respectively, attached hereto.

 

3.2 Except as amended hereby, all of the terms and conditions of the Agreement
are hereby ratified and confirmed, and shall remain in full force and effect.

 

IN WITNESS WHEREOF, each of the Parties has executed and delivered this Fifth
Amendment.

 

TELEGLOBE CANADA ULC    BELL CANADA Per: /s/    DENIS ARCHAMBAULT           
Per: /s/    DANIEL RATTE         Name: Denis Archambault    Name: Daniel Ratte
Title: Vice President - GTM    Title: Director – Carrier Relations